DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0128903 (Alferness).
Alferness discloses an occlusion device (device 210) capable of use in the left atrial appendage (FIG. 27; P0003) comprising a tubular foam body (obstructing member 110 which is foam at P0094) and an expandable support (combination of support members 102, 104, 106, and 108).  The tubular foam body has a closed, proximal circular end (e.g., top end in FIG. 25).  The expandable support is coupled with the body (FIG. 25 and 27).  The device has an anchor (combination of anchors 112, 114, 116, and 118 and s shaped bends 212, 214, 216, and 218) extending from the support and having a tip (e.g., “tip” can reasonably be construed to include a slender or pointed end or extremity such that the combination of anchors 112, 114, 116, and 118 
insert into a non-cylindrical opening of a rigid test body having a non-cylindrical profile (FIG. 27; P0109),
expand radially within the non-cylindrical opening (FIG. 25 and 27; P0095 and P0104), and
conform to the non-cylindrical profile at least at the opening of the test body (FIG. 27; P0094-P0095).

    PNG
    media_image1.png
    528
    836
    media_image1.png
    Greyscale

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-13, 21-23, 25-26, 28-32, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0128903 (Alferness) in view of US 2011/0022168 (Cartledge).
Alferness discloses an occlusion device (device 210) capable of use in the left atrial appendage (FIG. 27; P0003) comprising a foam body (obstructing member 110 which is foam at P0094), an expandable support (support structure 101 having support members 102, 104, 106, and 108), and at least one anchor (combination of anchors 112, 114, 116, and 118 and s shaped bends 212, 214, 216, and 218).  The foam body has a tubular sidewall (conical sidewall in FIG. 
However, Alferness fails to disclose the anchor extending radially outwardly through the sidewall when the foam of the sidewall is compressed in response to radial expansion of the expandable support within the left atrial appendage where the at least one anchor has a radial height no greater than the radial uncompressed thickness of the sidewall.  Cartledge teaches a device in the same field of endeavor having a foam body (foam 3002), a support (guide 3001), and at least one anchor (barbed retainers 3005) where the anchor extends outwardly through the sidewall when the foam of the sidewall is compressed in response to expansion of the support (FIG. 66; P0180) where the anchor has a radial height no greater than the radial uncompressed thickness of the sidewall (FIG. 64-65; P0178 and P0180) for the purpose of delivering the anchor in a low-profile configuration within the foam body and penetrating tissue with the anchor extended beyond the foam body (FIG. 65-66; P0179-P0180).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor of Alferness to extend outwardly through the sidewall when the foam is compressed in response to expansion of the support where the anchor has a radial height no greater than the 
Alferness discloses the invention substantially as claimed as discussed above and further discloses the tip extending radially outward in a proximal direction at an angle relative to a portion of the longitudinal axis that extends proximally through the device but is silent regarding the specific angle such that it does not disclose the angle being at least 30 degrees.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor angle of Alferness to be at least 30 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Alferness would not operate differently with the claimed angle thereby functioning appropriately having the claimed value.  Further, applicant places no criticality on the range claimed, indicating the value “may” be or that the range forms one of many potential ranges (see P0022).
Cartledge discloses the anchor extends through a radially-compressed portion of the sidewall having a radial thickness less than the radial uncompressed thickness (FIG. 65-66; P0179-P0180).  Cartledge discloses its device has an attachment (retainers 3006 and guide 30004) that connects the support to the sidewall and radially compresses the sidewall at the radially-compressed portion (FIG. 66; P0180).

However, Alferness fails to disclose the sidewall having a first portion with a first radial thickness and a second portion with a second radial thickness that is less than the first radial thickness where the anchor extends through the second portion of the sidewall.  Cartledge teaches a device in the same field of endeavor having a foam body (foam 3002), a support (guide 3001), and at least one anchor (barbed retainers 3005) where the sidewall has a first portion (adjacent retainers 3006) with a first radial thickness and a second portion (adjacent barbed retainers 3005) with a second radial thickness that is less than the first radial thickness where the anchor (barbed retainers 3005) extends through the second portion of the sidewall (FIG. 65-66; P0178) for the purpose of guiding the retainers to tissue and acting as a stop between the support and the foam body (FIG. 66; P0178).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewall of Alferness to having first and second portions with different radial thicknesses where the anchor extends through the smaller radial thickness as taught by Cartledge in order to guide the retainers to tissue and act as a stop between the support and the foam body.
Cartledge discloses the anchor extends through the second portion of the sidewall such that a portion of the at least one anchor extends outwardly beyond an outer surface of the at least one second portion of the sidewall (FIG. 66).  The anchor has an axial length that is equal to the first radial thickness (FIG. 65). 

Alferness discloses the invention substantially as claimed as discussed above but is silent regarding the thickness of the side wall such that it does not disclose the thickness being at least about 1.5 mm.  It would have been obvious to one having ordinary skill in the art before the claimed invention was filed to form the side wall with an uncompressed thickness of at least about 1.5 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Alferness would not operate differently with the claimed thickness thereby functioning appropriately having the claimed value.  Further, applicant places no criticality on the range claimed, indicating the value “may” be or that the range forms one of many potential ranges (see P0016).
Alferness discloses the invention substantially as claimed as discussed above and further discloses the compressible side wall extends in a distal direction beyond a distal end of the support in an unconstrained, expanded state (FIG. 25) but is silent regarding the specific distance such that it does not disclose it extending by at least about 2 mm.  It would have been obvious to one having ordinary skill in the art before the claimed invention was filed to extend the side wall by at least about 2 mm beyond the support, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device 
Alferness discloses the device has a foam proximal end wall which is a cover (FIG. 25; P0094 where the foam end wall is a “cover” since it covers at least a portion of the support 101).  The expandable support is self expandable (Nitinol at P0095).  The expandable support is within a central cavity enclosed by the foam wall (FIG. 25; P0094).
Alferness discloses the invention substantially as claimed but is silent regarding the porosity such that it does not disclose the porosity being at least about 90% open void content.  It would have been obvious to one having ordinary skill in the art before the claimed invention was filed to form the side wall with a porosity of at least about 90% open void content, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Alferness would not operate differently with the claimed porosity thereby functioning appropriately having the claimed value.  Further, applicant places no criticality on the range 
Alferness discloses the invention substantially as claimed but is silent regarding the pore size such that it does not disclose the pores being at least about 100 microns.  It would have been obvious to one having ordinary skill in the art before the claimed invention was filed to form the pore at least about 100 microns, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Alferness would not operate differently with the claimed pore size thereby functioning appropriately having the claimed value.  Further, applicant places no criticality on the range claimed, indicating the value “may” be or that the range forms one of many potential ranges (see P0019).
The frame has at least three recapture struts (support members 102, 104, 106, and 108) inclining radially inwardly in the proximal direction to a hub (FIG. 27).
Alferness discloses the invention substantially as claimed but is silent regarding the cells of the sidewall having a size from about 250-500 microns.  It would have been obvious to one having ordinary skill in the art before the claimed invention was filed to form the sidewall cells from about 250-500 microns, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC 
Alferness discloses the invention substantially as claimed as discussed above but is silent regarding its compressive strength such that it does not disclose the compressive strength being at least about 1 psi to about 2 psi.  It would have been obvious to one having ordinary skill in the art before the claimed invention was filed to form the side wall with a compressive strength of at least about 1 psi to about 2 psi, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Alferness would not operate differently with the claimed compressive strength thereby functioning appropriately having the claimed value.  Further, applicant places no criticality on the range claimed, indicating the value “may” be or that the range forms one of many potential ranges (see P0020).
Claims 14, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Alferness in view of Cartledge, as applied above, and further in view of US 2014/0277074 (Kaplan).
Alferness discloses the invention substantially as claimed as discussed above but does not disclose a ePTFE cover on the foam body.  Kaplan teaches a device in the same field of endeavor .
Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Alferness in view of Cartledge, as applied to claim 32 above, and further in view of US 2013/0178889 (Miles).
Alferness discloses the invention substantially as claimed as discussed above and further discloses frame serving the function of providing structural support for the device and anchoring the device.  However, Alferness does not disclose the frame having side wall struts with adjacent pairs joined at an apex.  Miles teaches a left atrial appendage occlusion device in the same field of endeavor where a frame (device 20) serves the purpose of providing structural support for the device (P0057) and anchoring the device (P0051) in order to properly position the device (P0051).  The frame has at least three recapture struts (struts 50) inclining radially inwardly in the proximal direction to a hub (hub 54)(FIG. 2; P0055).  The frame has a plurality of axially extending side wall struts (V-extensions 60), with adjacent pairs of side wall struts joined at an apex (e.g., apex at base of v-extension 60)(FIG. 2; P0055).  The device has at least six proximally facing apexes (e.g., apexes at baes of v-extension 60) and at least six distally facing apexes (e.g., apexes at flexure portion 76)(FIG. 2-3; P0055-P0057).  Each recapture strut is joined to a unique proximally facing apex on the frame (FIG. 2-3; P0055).  The recapture struts are integrally formed with the frame (FIG. 2-3; P0055).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to .

Response to Arguments
Applicant’s arguments, see page 7, filed 05/05/2021, with respect to claim objections have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 8, filed 05/05/2021, with respect to claim rejections under 35 USC 112 have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 10-11, filed 05/05/2021, with respect to the rejection(s) of claim(s) 1 and 3-39 under 35 USC 102/103 have been fully considered but they are not persuasive.  The applicant argues that Alferness fails to teach a tip extending radially outwardly and proximally at least partially into the tubular foam body. As is clearly shown in FIG. 87C of this application, the portion of the anchor which “extends proximally at least partially into the tubular foam body” is a central portion of the anchor, rather than its endpoint. As such, the examiner has broadly construed the term “tip” to include “a slender or pointed end or extremity” where a section or length of an object can be its “tip”. This claim construction is reasonable in that it meets a generally accepted definition for “tip” and aligns with the disclosure of this application.
Applicant’s arguments regarding the new limitations with respect to Alferness have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above.
 Applicant’s arguments, see page 12, filed 05/05/2021, with respect to the rejection(s) over Miles have been fully considered and are persuasive.  The rejection has been withdrawn.
applicant argues that Alferness fails to teach a tip extending radially outwardly and proximally at least partially into the tubular foam body. As is clearly shown in FIG. 87C of this application, the portion of the anchor which “extends proximally at least partially into the tubular foam body” is a central portion of the anchor, rather than its endpoint. As such, the examiner has broadly construed the term “tip” to include “a slender or pointed end or extremity” where a section or length of an object can be its “tip”. This claim construction is reasonable in that it meets a generally accepted definition for “tip” and aligns with the disclosure of this application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US App. # 15/795083 claims related subject matter to this application which appears to be eligible for rejections under double patenting.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771